DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US Pat Pub# 2014/0200055) in view of Peterson (US Pat Pub# 2017/0112249) and further in view of Fenton et al. (US Pat Pub# 2021/0048847).
Regarding claims 1 and 7, Cheng teaches a protective wrap for a handheld computer (Figs. 4 and 6, wrap for a handheld device), and the protective wrap comprising a covering film having two first side edges 224 (Fig. 4) oppositely defined on the covering film, two second side edges oppositely defined on the covering film and four corners 225 (Fig. 4), and each of the corners defined between one of the first side edges and one of the second side edges (Figs. 4 and 6, wrap having two sides and 4 corners on the film etc.); the covering film positionable to cover the upper surface of the handheld computer (Figs. 4 and 6, covering film covering an upper surface of the device); four corner wrapping sheets 225 (Fig. 4) disposed on a lower surface of the covering film and placed at the four corners of the covering film respectively (Figs. 4 and 6, as shown four corner sheets that wraps around the edges of the device and two side edges that wraps around the device etc.); the four corner wrapping sheets positionable to about the lower surface of the handheld computer (Figs. 4 and 6, the four corner wrapping sheets are covering a lower surface of the device).  Cheng fails to teach two connecting sheets and a keyboard.
	Peterson teaches a protective wrap for a handheld computer (Fig. 1, protective wrap for a computer), the handheld computer having an upper surface, and an opposite lower surface (Fig. 1, laptop having an upper and lower surface), the protective wrap comprising two connecting sheets 3/4 (Fig. 1, two connecting sheets that wraps around the computer to protect the device) disposed on the lower surface of the covering film (Fig. 1, as shown the connecting sheets 3/4 can be folded to overlap with the covering film etc.), and each of the connecting sheets connected to and extending between two of the corner wrapping sheets that are disposed along the same second side edge of the covering film (Fig. 1, two connecting sheets that wraps around the edges of the computer to protect the device); and the two connecting sheets positionable to about the lower surface of the handheld computer (Fig. 1, as shown the two connecting sheets are covering the lower surface of the laptop device etc.).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate two connecting sheets as taught by Peterson into Cheng’s wrap in order to improve the efficiency for the user of the protecting the device (Section 0006). 
Cheng and Peterson fails to teach a keyboard.
Fenton teaches a protective wrap for a handheld computer, the handheld computer having an upper surface upon which a keyboard (Fig. 3, computer have a keyboard etc.) is disposed, and an opposite lower surface the protective wrap comprising a covering film (Figs. 1-4, covering film to protect the computer etc.); the covering film positionable to cover the upper surface of the handheld computer (Figs. 1-4, covering film covering the upper surface of the computer); the four corner wrapping sheets positionable to about the lower surface of the handheld computer (Figs. 1-4, corner wrapping sheets covering the lower surface of the computer).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a keyboard as taught by Fenton into two connecting sheets as taught by Peterson into Cheng’s wrap in order to protect the device and hardware components such as a keyboard.
Regarding claims 4 and 10, Peterson further teaches the handheld computer having a first end and an opposite second end, the protective wrap further including the covering film in combination with two of the corner sheets and one the connecting sheet forming a first pocket which is shaped and dimensioned to receive the first end of the handheld computer, wherein the two corner sheets and the one connecting sheet are positionable to abut the lower surface of the handheld computer (Fig. 1, covering film forming pockets through different positions of the laptop device); and, the covering film in combination with the other two the corner sheets and the other the connecting sheet forming a second pocket which is shaped and dimensioned to receive the second end of the handheld computer, wherein the other two the corner sheets and the other connecting sheet are positionable to abut the lower surface of the handheld computer (Fig. 1, covering film forming pockets through different positions of the laptop device).
Regarding claims 5 and 11, Peterson further teaches the protective wrap cooperating with a fixture for printing patterns, the fixture having four corner parts, the protective wrap further including the four corner wrapping sheets configured to wrap around the four corner parts of the fixture (Fig. 1, wrapping around all 4 corners of the laptop etc.); and, the two connecting sheets configured to prevent the four corner wrapping sheets from turning inside out on the fixture (Fig. 1, connecting sheets to prevent the corner sheets from moving etc.).
Claims 2-3, 6, 8-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US Pat Pub# 2014/0200055) in view of Peterson (US Pat Pub# 2017/0112249) and further in view of Fenton et al. (US Pat Pub# 2021/0048847) and further in view of Webster (US Pat Pub# 2022/0040909).
Regarding claims 2 and 8, Cheng in view of Peterson and further in view of Fenton teaches the limitations in claim 1.  Cheng, Fenton, and Peterson fail to teach a through hole.
Webster teaches wherein at least one of the two connecting sheets 16/18 (Fig. 1) has a through hole 17 (Fig. 1) formed through the connecting sheet.
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a through hole as taught by Webster into a keyboard as taught by Fenton into two connecting sheets as taught by Peterson into Cheng’s wrap in order to improve adhesive to help protect the device (Section 0007).
Regarding claims 3 and 9, Webster further teaches wherein the through hole 17 (Fig. 1) of the connecting sheet is elongated and extends between the two first side edges of the covering film (Fig. 1, elongated holes that extend to an edge of the device etc.).
Regarding claims 6 and 12, Webster further teaches the handheld computer having a heat dissipation hole, the protective wrap further including (Fig. 1, holes can dissipate heat etc.); at least one of the two connecting sheets having an elongated through hole (Fig. 1, elongated through hole); and, the elongated thorough hole positionable adjacent to the heat dissipation hole (Fig. 1, elongated through hole adjacent from other holes that can dissipate heat).
Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        10/13/2022